Citation Nr: 1231360	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus with bilateral peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial noncompensable evaluation assigned for bilateral hearing loss therein.  Service connection for diabetes mellitus was denied therein.  The Veteran appealed the evaluation assigned for his service-connected bilateral hearing loss as well as the denial of service connection for diabetes.  The following determination with respect to bilateral hearing loss is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

In April 2010, the Board remanded both the service-connected issues for additional development.  This development fully or at least substantially has been completed.  Adjudication accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

With respect to the diabetes issue, the benefit sought by the Veteran on appeal has been awarded to him.  Indeed, service connection for diabetes with bilateral peripheral neuropathy of the lower extremities was granted in a February 2012 rating decision.  An initial evaluation of 20 percent further was assigned.  In response, the Veteran's accredited representative prepared a March 2012 Appellate Brief Presentation and a June 2012 Informal Hearing Presentation, both of which expressed dissatisfaction or disagreement with the 20 percent rating assigned for the service-connected diabetes with bilateral peripheral neuropathy of the lower extremities.  As will be explained in the remand below, while this issue is not developed for complete appellate consideration, the Board finds it has appellate jurisdiction to determine that these documents suffice as a Notice of Disagreement to the February 2012 rating decision under 38 C.F.R. § 20.201.  Therefore, a remand is in order concerning the diabetes rating claim for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the issue of entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus with bilateral peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  


FINDING OF FACT

In early 2012, the Veteran withdrew his appeal of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning entitlement to an initial compensable evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated in February 2012 and received by VA in March 2012, the Veteran indicated his desire to withdraw his appeal regarding bilateral hearing loss.  The Board commenced review in order to promulgate a decision in September 2012.  It follows that the criteria for withdrawal of the appeal concerning entitlement to an initial compensable evaluation for service-connected bilateral hearing loss have been satisfied.  No allegations of errors of fact or law thus remain.  Accordingly, the appeal of the aforementioned issue is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is dismissed.


REMAND

The issue of entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus with bilateral peripheral neuropathy is remanded for the reasons set forth below.

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative which can be reasonably construed as expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  In accordance with 38 C.F.R. § 20.300, an NOD may be filed with the Veterans Affairs office that has actual custody of the file at the time of filing.  Upon the filing of a NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

As was explained in the Introduction section of this decision, a February 2012 rating decision awarded service connection for diabetes with bilateral peripheral neuropathy of the lower extremities and assigned an initial evaluation of 20 percent rating.  In response, the Veteran's accredited representative prepared a March 2012 Appellate Brief Presentation and a June 2012 Informal Hearing Presentation, both of which expressed dissatisfaction or disagreement with the 20 percent rating assigned.  The Board finds that these documents suffice as a properly filed Notice of Disagreement under 38 C.F.R. § 20.201 to the February 2012 rating decision with respect to the diabetes issue.  Therefore, a remand is necessary for issuance of the Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC regarding the issue of entitlement to an initial disability evaluation in excess of 20 percent for service-connected diabetes mellitus with bilateral peripheral neuropathy.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.  Include a copy of the SOC in the claims file or "eFolder."



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


